DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Receipt of Applicant’s Amendment filed May 16, 2020 is acknowledged.

Response to Amendment
Claims 1-3 have been canceled.  Claims 4-10 are pending and are provided to be examined upon their merits.

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because Fig. 3 is difficult to read (e.g. font too small and resolution to coarse). Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful 


Claims 4-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 4-10 are directed to a method or a system, which are statutory categories of invention.  (Step 1: YES).
The Examiner has identified method Claim 4 as the claim that represents the claimed invention for analysis and is similar to system Claim 8.  The Examiner has also identified method Claim 6 that represents the claimed invention for analysis (see after analysis of claims 4, 5, and 8-10).  
Claim 4 recites the limitations of:
A method for determining a measure of securities lending rate volatility comprising:
selecting a set of securities for which to determine the measure of securities lending rate volatility;
selecting a time period over which to determine the measure of securities lending rate volatility for the selected set of securities;
determining an intrinsic rebate rate for each of at least a plurality of open
securities transactions occurring in the time period involving the selected set of securities;
determining a date of occurrence for each of the plurality of open securities transactions;
determining a time of occurrence for each of the plurality of open securities transactions;
determining a date of expiration for each of the plurality of open securities transactions;
determining a quantity of shares involved for each of the plurality of open securities transactions;
determining a sum of the quantity of shares involved for the plurality of open securities transactions;
determining a collateral type for each of the plurality of open securities transactions;
determining a benchmark interest rate in place at the time of occurrence for each of the plurality of open securities transactions; and
determining the measure of securities lending rate volatility for the time period for the selected set of securities based on at least the intrinsic rebate rate for each of the plurality of open securities transactions occurring in the time period involving the selected set of securities, the date of occurrence for each of the plurality of open securities transactions, the date of expiration of each of the plurality of open securities transactions, the quantity of shares involved in each of the plurality of open securities transactions, the sum of the quantity of shares involved for each of the plurality of open securities transactions, the collateral type for each of the plurality of open securities transactions, and the benchmark interest rate in place at the time of occurrence for each of the plurality of open securities transactions.

These above limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  The claim recites elements, highlighted in bold above, which covers performance of the limitation as a fundamental economic practice (determining a securities lending rate volatility) and commercial interaction (e.g. determining a quantity of shares of open securities transactions).  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice or commercial interaction, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  Claim 8 is also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract)
	Claim 4 can also be performed in the mind of a person or with pen and paper.  For example, none of the steps require any computer or machine to perform any of the steps.  Further, even if a computer were used, it appears it that it would be claiming a mental concept to be performed on a generic computer, which has been shown to be abstract.  Claim 8 is abstract for similar reasons.  
This judicial exception is not integrated into a practical application. In particular, the claims only recite: a data storage module; and a processor (Claim 8). The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  See para. [0022] and Fig. 2 of the specification where the computer comprises a processor and memory, therefore Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they  do not impose any meaningful limits on practicing the abstract idea.  Thus claims 4 and 8 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
Dependent claims 5, 9, and 10 further define the abstract idea that is present in their respective independent claims 1 and 8 and thus correspond to Certain Methods of Organizing Human Activity and Mental Processes and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to 

Claim 6 recites the limitations of:
A method for creating a securities lending rate volatility indicator comprising:
selecting a time period; selecting at least one security;
receiving, for each of a plurality of securities lending transactions determined to have occurred in the selected time period and involving the selected security, a rebate rate, a date of transaction, an expiration date, and a quantity of shares involved; and
determining a measure of volatility, V, for the rebate rates for the plurality of securities lending transactions for the time period by applying a formula of

    PNG
    media_image1.png
    86
    501
    media_image1.png
    Greyscale


where n is a quantity of transactions determined to have occurred in the selected time period,
where Zi is a sum of the quantity of shares involved in the plurality of securities lending transactions, and where X and W depend on a set of conditions, the set of conditions including:

    PNG
    media_image2.png
    30
    419
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    98
    390
    media_image3.png
    Greyscale

where
O is a collateral type variable, the collateral type being for a one of the plurality of securities lending transactions,
C is the collateral type for a cash collateral transaction,
L is the collateral type for a non-cash collateral transaction,
E is the expiration for the one of the plurality of securities lending transactions,
D is a date of transaction for the one of the plurality of securities lending transactions,
B is a benchmark interest rate in place when the one of the plurality of securities lending transactions occurred, and
R is the rebate rate for the one of the plurality of securities lending transactions.

These above limitations, under their broadest reasonable interpretation, cover performance of the limitation as a mathematical algorithm.  The claim recites elements, which is an algorithm, which covers performance of the limitation as a Mathematical Concept.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as an algorithm, then it falls within the “Mathematical Concepts” grouping of abstract ideas. (Step 2A-Prong 1: YES. The claims are abstract)

Also, as no computer is required to perform the calculations, the claim is also abstract under Mental Processes grouping of abstract concepts.
This judicial exception is not integrated into a practical application. In particular, the claims only recite a method of creating a securities lending rate volatility indicator.    Accordingly, when considered separately and as an ordered combination, the claim does not integrate the abstract idea into a practical application because they  do not impose any meaningful limits on practicing the abstract idea. Therefore claim 6 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they  do not impose any meaningful limits on practicing the abstract idea.  Thus claim 6 is not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
Dependent claim 7 further define the abstract idea that is present in their independent claim 6 and thus correspond to a Mathematical Algorithm, Certain Methods 
Thus, the claims 4-10 are not patent-eligible.

	
	
	Examiner Request
The Applicant is requested to indicate where in the specification there is support for amendments to claims should Applicant amend.  The purpose of this is to reduce potential 35 U.S.C. §112(a) or §112 1st paragraph issues that can arise when claims are amended without support in the specification.  The Examiner thanks the Applicant in advance.

	
	
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 5, and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Pub. No. US 2012/0005064 to Chi et al. in view of Pub. No. US 2013/0218741 to Fenichel et al.
Regarding claim 4 and 8
(claim 4)  A method for determining a measure of securities lending rate volatility comprising:

Chi et al. teaches:
Record keeping of securities with databases (data storage module)…
“In accordance with various embodiments of the invention, FIG. 4 illustrates an example of a system architecture structured for processing and analyzing trade data in connection with securities transactions. A trade data processing system 402 may be configured with a computer system 402A or other processor for receiving and processing trade data sets communicated from the recordkeeping system 206. The trade data processing system 402A may be operatively associated with one or more modules 402B-402E which perform various computing functions with the system 402. For example, a data analysis module 402B may be configured to perform calculations or data filtering operations involving the trade data. Also, a display module 402C may be data storage media 402F, such as to store or retrieve trade data for performing various calculations or data filtering operations, and/or to provide access to the output results of calculations involving trade data. Such data storage media 402F may include one or more Microsoft "Access" databases. Examples of data stored in the data storage media 402F are shown in FIGS. 3A1-3F2.” [0023]

Computers (processors) to implement embodiments of the invention and memory….
“Moreover, the processes associated with the present embodiments may be executed by programmable equipment, such as computers. Software or other sets of instructions that may be employed to cause programmable equipment to execute the processes may be stored in any storage device, such as, for example, a computer system (non-volatile) memory, an optical disk, magnetic tape, or magnetic disk. Furthermore, some of the processes may be programmed when the computer system is manufactured or via a computer-readable memory medium.” [0047]

selecting a set of securities for which to determine the measure of securities lending rate volatility;

Detection applied to analyze (therefore selecting) securities…
“Accordingly, at step 508B a second trade detection methodology (referred to sometimes herein as "Method 1") may be applied to analyze the average demand spread for given securities for a pre-period before a given trade date and for a post-period after a given trade date. For example, the second trade detection methodology may consider groups or pairs of trade data both three days before the trade and three days after the given trade. In addition, non-trading days such as holidays or weekends, for example, may be excluded from the analysis. The second methodology may use data points within the pre-period and the post-period surrounding the given trade date to create an extrapolated expected value. In certain embodiments, the extrapolated expected value may be the average of: (1) the weighted average rebate rate of trades associated with the security in the pre-period; and (2) the weighted average rebate rate of trades associated with the security in the post-period. Once the extrapolated expected value has been calculated, a variation threshold range can be applied around the extrapolated expected value (e.g., +/-200 bps). If a given trade falls outside the variation threshold range of the extrapolated expected value, then the trade can be identified as an outlier trade and can be flagged appropriately in the data set as an outlier.” [0029]
Change in the rebate rate (determine the measure of securities lending rate volatility) involving the security…
“The inventors understand that use of a single trade detection methodology may not be sufficient for detecting trade outliers. One problem with a single methodology is that it does not take auto-correlation of prices into consideration, meaning that over time a security may become weaker in value because of market conditions, and shorting activity might cause a change in the rebate rate that can be expected from a loan transaction involving the security. Thus, a trend can be created wherein at the beginning of a day the security might be at a 15-bps spread, and at the end of the day the security could be at a 300-bps spread, because market news developing during the course of the day has impacted the security.” [0028]

selecting a time period over which to determine the measure of securities lending rate volatility for the selected set of securities;

Detection methodology may consider (therefore selecting) three days before and three days after (a time period) for rebate rate variation (lending rate volatility) for given securities (selected set of securities)…
“Accordingly, at step 508B a second trade detection methodology (referred to sometimes herein as "Method 1") may be applied to analyze the average demand spread for given securities for a pre-period before a given trade date and for a post-period after a given trade date. For example, the second trade detection methodology may consider groups or pairs of trade data both three days before the trade and three days after the given trade. In addition, non-trading days such as holidays or weekends, for example, may be excluded from the analysis. The second methodology may use data points within the pre-period and the post-period surrounding the given trade date to create an extrapolated expected value. In certain embodiments, the extrapolated expected value may be the average of: (1) the weighted average rebate rate of trades associated with the security in the pre-period; and (2) the weighted average rebate rate of trades associated with the security in the post-period. Once the extrapolated expected value has been calculated, a variation threshold range can be applied around the extrapolated expected value (e.g., +/-200 bps). If a given trade falls outside the variation threshold range of the extrapolated expected value, then the trade can be identified as an outlier trade and can be flagged appropriately in the data set as an outlier.” [0029]

determining an intrinsic rebate rate for each of at least a plurality of open securities transactions occurring in the time period involving the selected set of securities;

Trade data (open securities transactions) for rebate rate during pre and post periods (selected time period)…
“Accordingly, at step 508B a second trade detection methodology (referred to sometimes herein as "Method 1") may be applied to analyze the average demand spread for given securities for a pre-period before a given trade date and for a post-period after a given trade date. For example, the second trade consider groups or pairs of trade data both three days before the trade and three days after the given trade. In addition, non-trading days such as holidays or weekends, for example, may be excluded from the analysis. The second methodology may use data points within the pre-period and the post-period surrounding the given trade date to create an extrapolated expected value. In certain embodiments, the extrapolated expected value may be the average of: (1) the weighted average rebate rate of trades associated with the security in the pre-period; and (2) the weighted average rebate rate of trades associated with the security in the post-period. Once the extrapolated expected value has been calculated, a variation threshold range can be applied around the extrapolated expected value (e.g., +/-200 bps). If a given trade falls outside the variation threshold range of the extrapolated expected value, then the trade can be identified as an outlier trade and can be flagged appropriately in the data set as an outlier.” [0029]

Demand spread as intrinsic value…
“Embodiments of the invention include identifying outliers or variations in data patterns arising from trade data. As applied herein in the context of trade data, an "outlier" may be defined as a data point outside of one or more predetermined variation threshold ranges or spreads of trade values (e.g., a range of 30 /-100 basis points (100 bps), a range of +/-200 basis points (200 bps), etc.). An "outlier" may provide an indication that a given outlier trade is at least suspicious or potentially inappropriate from a customer relationship perspective, a regulatory point of view, and/or a legal standpoint. An outlier can be defined as a transaction between a trader and a broker whose value, as measured by the demand spread (intrinsic value), is outside a derived "norm" with upper and lower bounds. The lower and upper bounds can be selected to allow for discretionary trading practices. Trades that fall outside of the bounds can be identified as outliers in the data set and then utilized as dependent variables in subsequent logistic regressions or other regression analyses.” [0018]

Example of generated (determining) spread (intrinsic value) for a given security for trades in a day (time period)…
“It can be seen that the first detection methodology is based on the assumption that the value (e.g., demand spread) of a given security transaction (e.g., stock loan) on a given day should be basically the same no matter who is trading the security. Thus, for example, the value of a CUSIP on any given day should be the same or within the bounds of plus or minus 100 bps and plus or minus 200 bps (or other suitable demand spread or variation threshold ranges). In this example, if CUSIP XYZ generated an intrinsic spread of 200 bps at one point in the day and later generated a demand spread of 150 bps, the first trade would not be classified as an outlier nor would the second trade. In various embodiments, trades that have only one CUSIP specific trade on a given day can be classified as "null" or inconclusive (i.e., such trades cannot be grouped or paired with another trade). As desired, such null trade data may be 

determining a date of occurrence for each of the plurality of open securities transactions;

Surrounding the given (determining) trade date (date of occurrence of the transactions)…
“Accordingly, at step 508B a second trade detection methodology (referred to sometimes herein as "Method 1") may be applied to analyze the average demand spread for given securities for a pre-period before a given trade date and for a post-period after a given trade date. For example, the second trade detection methodology may consider groups or pairs of trade data both three days before the trade and three days after the given trade. In addition, non-trading days such as holidays or weekends, for example, may be excluded from the analysis. The second methodology may use data points within the pre-period and the post-period surrounding the given trade date to create an extrapolated expected value. In certain embodiments, the extrapolated expected value may be the average of: (1) the weighted average rebate rate of trades associated with the security in the pre-period; and (2) the weighted average rebate rate of trades associated with the security in the post-period. Once the extrapolated expected value has been calculated, a variation threshold range can be applied around the extrapolated expected value (e.g., +/-200 bps). If a given trade falls outside the variation threshold range of the extrapolated expected value, then the trade can be identified as an outlier trade and can be flagged appropriately in the data set as an outlier.” [0029]

determining a time of occurrence for each of the plurality of open securities transactions;

Relevant time (determining a time) of the trade for analysis…
“FIG. 5 illustrates an example of a method for processing and analyzing trade data in connection with securities transactions and in association with the trade data processing system 402 embodiments described above. At step 504, a raw trade data set 502 can be communicated from the recordkeeping system 206 to the system 402. The raw trade data set 502 may be cleansed through use of the data cleansing module 402D, for example, prior to further processing by the system 402. The data cleansing operation at step 504 may include one more of the following activities or functions to eliminate or modify data in the raw data set 502: fixed income trades; transactions which represent a relatively small volume of activity; transactions involving third party activity (e.g., where a lending entity is not executing trades, but where its systems are being utilized for execution); transactions including input errors by traders, for example, that would have been corrected the following day (e.g., negative demand spreads); trades entered in association with corporate action activity; and/or, trades not executed during the relevant time period desired for the analysis. The output of data cleansing performed at step 504 may yield a cleansed trade data set 506.” [0024]

determining a date of expiration for each of the plurality of open securities transactions;

Trades (open securities transactions) not executed (determining a date of expiration)…
“FIG. 5 illustrates an example of a method for processing and analyzing trade data in connection with securities transactions and in association with the trade data processing system 402 embodiments described above. At step 504, a raw trade data set 502 can be communicated from the recordkeeping system 206 to the system 402. The raw trade data set 502 may be cleansed through use of the data cleansing module 402D, for example, prior to further processing by the system 402. The data cleansing operation at step 504 may include one more of the following activities or functions to eliminate or modify data in the raw data set 502: fixed income trades; transactions which represent a relatively small volume of activity; transactions involving third party activity (e.g., where a lending entity is not executing trades, but where its systems are being utilized for execution); transactions including input errors by traders, for example, that would have been corrected the following day (e.g., negative demand spreads); trades entered in association with corporate action activity; and/or, trades not executed during the relevant time period desired for the analysis. The output of data cleansing performed at step 504 may yield a cleansed trade data set 506.” [0024]

Another example, shorting (expiration date)…
“The inventors understand that use of a single trade detection methodology may not be sufficient for detecting trade outliers. One problem with a single methodology is that it does not take auto-correlation of prices into consideration, meaning that over time a security may become weaker in value because of market conditions, and shorting activity might cause a change in the rebate rate that can be expected from a loan transaction involving the security. Thus, a trend can be created wherein at the beginning of a day the security might be at a 15-bps spread, and at the end of the day the security could be at a 300-bps spread, because market news developing during the course of the day has impacted the security.” [0028]  Inherent with shorting is an expiration date.

determining a quantity of shares involved for each of the plurality of open securities transactions;

Example of number of trades (determining quantity of shares involved in open securities transactions)…
“In one example of execution of the consolidated methodology, the results for Method 0 and Method 1 can be consolidated by combining the results of both methodologies for a lower bound 200 bps category only. In addition, for each trade, the process may default in sequence to first pick "1" (outlier) over "0" (non-null data is helpful to reduce the number of trades that are inconclusive and thereby reduces the use of inference techniques to assess the impact of nulls in the data set.” [0032]

determining a sum of the quantity of shares involved for the plurality of open securities transactions;

Weighted average rebate rate (determining sum of quantity of shares)…
“In certain embodiments, the extrapolated expected value may be the average of: (1) the weighted average rebate rate of trades associated with the security in the pre-period; and (2) the weighted average rebate rate of trades associated with the security in the post-period. Once the extrapolated expected value has been calculated, a variation threshold range can be applied around the extrapolated expected value (e.g., +/-200 bps). If a given trade falls outside the variation threshold range of the extrapolated expected value, then the trade can be identified as an outlier trade and can be flagged appropriately in the data set as an outlier.” [0029] Inherent with average rebate rate is dividing by (determining) the sum of the quantity of shares.

	See Sum below.

determining a collateral type for each of the plurality of open securities transactions;

Collateral can take forms such as cash (therefore determine type of collateral)…
“FIG. 1 schematically illustrates an example of an arrangement for performing securities transactions between lenders and borrowers. In a typical securities lending transaction, a lender 102 transfers ownership of a security 104 to a borrower 106. In return, the borrower 106 provides the lender 102 with collateral 108 and a promise to return the security 104. The collateral 108 is often cash, but can take other forms, such as an irrevocable letter of credit, or equivalent securities, for example. The value of the collateral 108 is typically greater than the value of the borrowed security 104 by a predetermined amount (e.g., 2% for domestic securities, 5% for overseas securities). In addition to providing the security 104, the lender 102 may also agree to pay the borrower 106 a rebate rate 110 equal to a predetermined percentage of the value of the collateral 108. The amount of the rebate rate 110 can be determined based on Inherent with a form of a collateral is determining the type of collateral (e.g. a letter or credit is different form than a security which is a different form than cash, which are all different types of collateral).

determining a benchmark interest rate in place at the time of occurrence for each of the plurality of open securities transactions; and

Background of problem being solved…
“Unlike sales of many other types of securities, there is no established market or exchange for securities lending transactions. Even when available, market clearing information on the value of a given borrowed security is often incomplete and outdated. As a result, there is no effective benchmark against which individual lending transactions can be compared to ensure that lenders and/or borrowers are achieving optimal value. Moreover, the unavailability and transient nature of securities trading data can be further compounded by the lack of proper analysis tools necessary to process and analyze the data.” [0004]

One example of paying (determining) a market or federal funds rate (benchmark rate)…
“The lender 102 may retain the collateral 108 in an investment fund or other investment vehicle 112 paying a market rate 112A, for example, which may pay a return equal or close to the federal funds rate. Under this arrangement, it can be seen that the lender 102 may receive collateral 108 that is greater than the value of the loaned security 104; earn a return on the collateral 108 equivalent to the market rate 112A (e.g., the federal funds rate); and pay a rebate rate 110 to the borrower 106. Accordingly, the value of the transaction to the lender 102 may be equal to the difference between the rebate rate 110 and the market 112A, which may be considered a demand spread 114 for the transaction involving the security 104.” [0021]

determining the measure of securities lending rate volatility for the time period for the selected set of securities based on at least the intrinsic rebate rate for each of the plurality of open securities transactions occurring in the time period involving the selected set of securities, the date of occurrence for each of the plurality of open securities transactions, the date of expiration of each of the plurality of open securities transactions, the quantity of shares involved in each of the plurality of open securities transactions, the sum of the quantity of shares involved for each of the plurality of open securities transactions, the collateral type for each of the plurality of open securities transactions, and the benchmark interest rate in place at the time of occurrence for each of the plurality of open securities transactions.

Demand spread (Intrinsic value)…
value, as measured by the demand spread (intrinsic value), is outside a derived "norm" with upper and lower bounds. The lower and upper bounds can be selected to allow for discretionary trading practices. Trades that fall outside of the bounds can be identified as outliers in the data set and then utilized as dependent variables in subsequent logistic regressions or other regression analyses.” [0018]

Demand spread for a given security for trades…
“It can be seen that the first detection methodology is based on the assumption that the value (e.g., demand spread) of a given security transaction (e.g., stock loan) on a given day should be basically the same no matter who is trading the security. Thus, for example, the value of a CUSIP on any given day should be the same or within the bounds of plus or minus 100 bps and plus or minus 200 bps (or other suitable demand spread or variation threshold ranges). In this example, if CUSIP XYZ generated an intrinsic spread of 200 bps at one point in the day and later generated a demand spread of 150 bps, the first trade would not be classified as an outlier nor would the second trade. In various embodiments, trades that have only one CUSIP specific trade on a given day can be classified as "null" or inconclusive (i.e., such trades cannot be grouped or paired with another trade). As desired, such null trade data may be treated as outlier data, non-outlier data, or otherwise excluded from the calculations and analyses.” [0027]

Analyze (determining) for securities (plural) rebate rate of trades (therefore based on demand spread, intrinsic value), for pre-period (time period)…
“Accordingly, at step 508B a second trade detection methodology (referred to sometimes herein as "Method 1") may be applied to analyze the average demand spread for given securities for a pre-period before a given trade date and for a post-period after a given trade date. For example, the second trade detection methodology may consider groups or pairs of trade data both three days before the trade and three days after the given trade. In addition, non-trading days such as holidays or weekends, for example, may be excluded from the analysis. The second methodology may use data points within the pre-period and the post-period surrounding the given trade date to create an extrapolated expected value. In certain embodiments, the extrapolated expected value may be the average of: (1) the weighted average rebate rate of trades associated with the security in the pre-period; and (2) the weighted average rebate rate of trades associated with the security in the post-period. Once the 

Sum
Chi et al. teaches lending securities.  They do not teach sum quantity for plurality of securities.

Fenichel et al. also in the business of lending securities teaches:

Total value of all securities associate with orders…
“In additional embodiments, application server 118 may compute a percentage fill for each of the filtered counterparties in step 2012. For example, and without limitation, the percentage fill may be based on: (i) a ratio of a number of valid trader orders fulfilled by a particular counterparty to a total number of valid trader orders; (ii) a ratio of a volume of securities associated with the fulfilled orders to a total volume of securities associated with the valid trader orders; or (iii) a ratio of a value of the securities traded as a result of the fulfilled orders to a total value of all securities associated with the valid trader orders. The disclosed embodiments are, however, not limited to such exemplary metrics, and in additional embodiments, application server 118 may compute any additional or alternate statistical metric indicative of a success of a filtered counterparty in fulfilling the valid trader orders specified within the obtained order data.” [0398]

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the method and system of Chi et al. the ability to sum quantity of securities as taught by Fenichel et al. since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further motivation is provided by Chi et al. who teaches determining securities and weighted averages, where determining a sum of quantities would be required when calculating weighted averages for a plurality of securities.

Regarding claim 5
The method of claim 4, wherein the step of determining the measure of securities lending rate volatility is repeated based on updated data within five minutes.

Chi et al. teaches:
Trend created (determine a measure of volatility)…
shorting activity might cause a change in the rebate rate that can be expected from a loan transaction involving the security. Thus, a trend can be created wherein at the beginning of a day the security might be at a 15-bps spread, and at the end of the day the security could be at a 300-bps spread, because market news developing during the course of the day has impacted the security.” [0028]

Different example of apply multiple variations…
“It can be appreciated that multiple variation threshold ranges may be applied in connection with executing the second trade detection methodology. For example, a 100 bps variation threshold range might be employed in conjunction with a 200 bps threshold range. In situations in which comparison trades only exist in either the pre-period before or the post-period after a trade (i.e., a pairing of trades cannot be made), then a single weighted average can be used for analysis purposes. In similar fashion to Method 0 described above, trades that have no comparison data within the pre-period or the post-period can be categorized as null or inconclusive. As desired, such null trade data may be treated as outlier data, non-outlier data, or otherwise excluded from the calculations and analyses. Examples of data processing performed in connection with Method 1 are shown in FIGS. 7A and 7B.” [0030]

Five Minutes
The combined references teach creating trends based on trading and applying multiple variation threshold values.  They do not explicitly teach updating within five minutes.  However one of ordinary skill in the art would recognize that updates could be performed at various times depending on the amount of trade occurring, and the more trading the faster update times could be required.  

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to modify the combined references with the knowledge available to such an artisan that updating within five minutes could be useful to provide more accurate rates during high volume trading.  This would have been known work in the field of endeavor prompting variations of it in the same field based on use of determining trends and applying different thresholds and would provide predictable results.

Regarding claim 9
The system for determining a measure of volatility of claim 8, wherein the processor is further configured to annualize the measure of volatility.

Chi et al. teaches:
Example of variance spread (determining a measure of volatility…
“If the variance spread exceeds a predetermined variation threshold range (e.g., 100 bps, 200 bps, etc.), then each trade in the grouping can be flagged or identified as an outlier trade. It can be appreciated that multiple variation threshold ranges may be applied in connection with executing the first trade detection methodology. For example, a 100 bps variation threshold range might be employed in conjunction with a 200 bps threshold range.” [0025]

Regarding claim 10
The system for determining a measure of volatility of claim 8, wherein the measure of volatility is determined and disseminated in less than five minutes.

Five Minutes
The combined references teach creating trends based on trading and applying multiple variation threshold values.  They do not explicitly teach updating within five minutes.  However one of ordinary skill in the art would recognize that updates could be performed at various times depending on the amount of trade occurring and the more trading the faster update times could be required.  

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to modify the combined references with the knowledge available to such an artisan that updating within five minutes could be useful to provide more accurate rates during high volume trading.  This would have been known work in the field of endeavor prompting variations of it in the same field based on use of determining trends and applying different thresholds and would provide predictable results.

Prior Art Search
A prior art search was conducted for claims 6 and 7 but does not result in a prior art rejection at this time.
	
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following prior art teaches at least securities lending and rebate:

Patent No.:  US 7974905 B1; US 8185466 B2
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH BARTLEY whose telephone number is (571)272-5230.  The examiner can normally be reached on Mon-Fri: 7:30 - 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID MERCHANT can be reached on (571) 270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/KENNETH BARTLEY/Primary Examiner, Art Unit 3693